This is an action against a common carrier. Plaintiff seeks to recover for the value of a hog, shipped by him from Martinsburg, Missouri, to Bartlett, Texas. The action originated before a justice of the peace. The statement filed by plaintiff does not allege any negligence on the part of defendant, but bases the action upon defendant's common-law liability as an insurer. Defendant's answer, in addition to a general denial, sets up the contract of shipment, wherein it is provided that the carrier shall not be liable for injury to or loss of the animal, unless caused by its negligence.
Plaintiff recovered, and defendant appeals.
Plaintiff's reply alleges a failure of consideration for the limitations specified in said contract of shipment.
The evidence offered on the part of the plaintiff discloses that this hog was properly crated, delivered to defendant in good condition, and when it arrived at its destination, it was dead. The crate in which it was shipped was made of 1 × 4 slats, and had a solid bottom on which was attached a portion of straw.
The evidence offered on the part of the defendant was that the hog was in good condition and well cared for until just before its arrival at Dallas, Texas, at about 8:45 a.m. on March 22, 1919, the shipment having been made on March 20th of the same year, at which time the hog in question, weighing about 360 pounds, broke out of the crate. It was replaced in the crate several times, but broke out each time. It appeared restless, nervous, and angry. It was described by some witnesses as "frothing at the mouth," and attempted to bite and tear up *Page 128 
articles in the express car in which it was housed. It died at Waco, Texas, before it reached its destination. There was evidence offered on the part of the defendant, to the effect that the death of the hog was caused by its vicious propensities. The evidence also discloses that it had been given no water from Dallas to Waco — a three hour run, and that while some water was brought to the car at Waco, Texas, the hog was dead before any attempt was made to give it any water, although the crate in which it was enclosed was provided with a drinking pan used by shippers when shipping stock under circumstances detailed here.
The evidence discloses that, at the time the hog was delivered to the express company at Martinsburg, it was in good health, the State Veterinary Department having passed upon its condition and issued a certificate to this effect.
Defendant offered in evidence the contract of shipment, but its admission in evidence was refused after objections made by plaintiff.
Mr. Williams, defendant's agent at Martinsburg, testified that there was no reduced rate of any kind given to plaintiff with reference to this shipment, but that the regular approved rate was charged.
The court submitted the case to the jury upon the theory that the defendant was an insurer of the property, with the exception of the inherent vice, vicious propensities, sickness or disease of the animal, or fault of the shipper.
Defendant's appeal here is based upon its contention that the carrier was not an insurer of the freight, with the exceptions mentioned in the instructions, but was only liable for loss occasioned by its negligence; and the alleged error of the trial court in refusing to admit in evidence the contract of shipment whereby the carrier undertook to limit its liability.
The plaintiff having based his cause of action on defendant's failure to obey its common-law duty to safely and properly deliver the hog, need not allege negligence *Page 129 
as essential to his cause of action. [Boyd v. Express Co., ___ Mo. App. ___, 211 S.W. 702; Bragg v. Payne, ___ Mo. App. ___, 235 S.W. 148; Cudahy Packing Co. v. A.T.  S.F. Ry. Co.,193 Mo. App. 572, 187 S.W. 149.]
At common law, in the absence of a special contract, the liability of the carrier is the same with respect to live stock as to inanimate freight, with certain additional exceptions. The exceptions, will respect to live stock, are that, the carrier is not liable if its failure to properly and safely deliver in good condition was due to the act of God, the public enemy, the inherent vice or nature of the animal or its vicious propensities, or the fault of the shipper. The only difference as to liability between animate and inanimate freight is the inherent vices or vicious propensities of the live stock. There is no particular question involved here as to value. The value stated in the shipping contract of the two hogs was $250. The hog which died was the older and larger of the two, and more valuable. The value was not stated separately, and the evidence discloses that the hog which died was reasonably worth $150. This evidence in no way conflicts with the value of the two hogs as stated in the shipping contract.
If there was any serious controversy here as to the amount plaintiff was entitled to recover, we would have to hold, perhaps, that the court's action in refusing to admit the contract in evidence would constitute reversible error; but where there is no claim by plaintiff that he is entitled to recover more than the value stated in the shipping contract, we do not think the refusal to admit this contract in evidence would constitute reversible error on that ground.
This contract, which was excluded by the court, provided that the defendant should be liable for the loss only in case of negligence, and that the plaintiff should prove such negligence. Was this provision of the contract valid, and if so, was it reversible error to refuse its admission in evidence? *Page 130 
In C., N.O.  T.P. Ry. Co. v. Rankin, 153 Ky. 730, l.c. 736, 156 S.W. 400, in discussing the liability of a railroad company in a shipment of live stock, under circumstances somewhat similar to the case at bar, it is said:
"While it is sometimes said that a railroad is not a carrier of live stock with the same responsibilities which attend it as a carrier of goods, and that the nature of the property, the inherent difficulties of its safe transportation, and the necessity of furnishing to the animals food and water, light and air, and of protecting them from injuring each other, imposes duties in many respects widely different from those devolving upon a mere carrier of goods (North Pa. R. Co. v. Com. Nat. Bank of Chicago, 123 U.S. 727); and while some of the authorities hold that carriers of live stock are not liable as common carriers, but only bound to transport with ordinary care and skill (Heller v. Chicago, etc. R. Co., 109 Mich. 53, 63 Am. St. Rep., 541; Baker v. Louisville, etc. R. Co., 10 Lea (Tenn.), 304); yet the decided weight of authority is that a carrier receiving live stock for transportation does so under the usual liabilities attached to a carrier of goods, and so, omitting certain exceptions not material to the consideration of this case, it is the general rule that the carrier of live stock is liable for any loss or damage not due to the act of God or the public enemy or to the inherent or proper vice of the animals, unless attended by some negligence on his part." Many authorities are cited to support this statement of the law.
If the carrier seeks to relieve itself from liability by bringing itself within the exceptions above noted, the burden devolves upon it to do so. If the carrier produces evidence tending to bring it within any of these exceptions, then the duty would perhaps rest upon the plaintiff to come forward with evidence showing to the contrary. It would then be a question for the jury as to whether or not defendant had breached its common-law duty to deliver the live stock in a safe and sound condition. *Page 131 
In C., N.O.  T.P. Ry. Co. v. Rankin, supra, l.c. 737, it is further stated:
"Having received possession of the stock it was charged with the duty of delivering them or explaining why that had not been done. If the failure to deliver was due to the act of God, the public enemy, the public authority, or to the inherent nature of the live stock or the act or fault of the shipper or his agent, or to some other cause against which it might lawfully contract, it was for the carrier to bring itself within such exceptions. [Galveston, Harrisonburg  San Antonio Railway Co. etc. v. Wallace, 223 U.S. 481, 56 L.Ed., 516.]"
The rule as to the carrier's liability in cases of this kind was stated by this court in Libby v. Railroad, 137 Mo. App. 276, 117 S.W. 659, Botts v. St. Louis  Hannibal R. Co.,191 Mo. App. 676, 177 S.W. 746, and other cases. However, there is language used in some of these cases which lends color to the assertion of defendant that the burden was upon the plaintiff to show just how the animal received its injuries. But the cases above mentioned were based upon negligence, and negligence was pleaded as a ground of recovery; and, where plaintiff bases his cause of action upon negligence, the burden, of course, is upon him to prove such negligence. [Bland v. Chicago  A.R. Co., ___ Mo. App. ___, 232 S.W. 232; Schade v. Missouri Pacific Ry. Co.,204 Mo. App. 88, 221 S.W. 146.]
In Galveston, H.  S.A. Ry. Co. v. Wallace, 223 U.S. 481, l.c. 492, in discussing a case which arose under the Carmack Amendment, the Supreme Court of the United States, speaking through Mr. Justice LAMAR, said:
"When the holders of the bills of lading proved the goods had not been delivered to the consignee, the presumption arose that they had been lost by reason of the negligence of the carrier or its agents. The burden of proof that the loss resulted from some cause for which the initial carrier was not responsible in law or by contract was then cast upon the carrier. The plaintiffs were *Page 132 
not obliged both to prove their case and to disprove the existence of a defense. The carrier and its agents, having received possession of the goods, were charged with the duty of delivering them, or explaining why that had not been done. This must be so, because carriers not only have better means, but often the only means, of making such proof. If the failure to deliver was due to the act of God, the public enemy or some cause against which it might lawfully contract, it was for the carrier to bring itself within such exception."
Learned counsel for defendant argues that the Hepburn Act, as amended by the Carmack Amendment, and later by the Cummins Amendment, U.S. Comp. Stat. 1916, section 8604a, clearly indicates an intention that the carrier shall only be liable for negligence, and relies upon the words, "caused by it," as used in said statute with respect to the carrier's liability.
In Lehigh Valley R. Co. v. John Lysaght, 271 F. 906, l.c. 910, it is stated:
"Happier words than `caused by it' might have been used, but they fairly cover loss or damage for which the carrier would be liable at common law."
The burden of proof is a matter of substance. While ordinarily the failure to admit the shipping contract in evidence would constitute reversible error, we do not think the provision of the contract above referred to is a reasonable regulation which the defendant could enforce. And plaintiff having based his cause of action upon defendant's common-law liability as an insurer, the rejection of this contract, under all the facts of this case, would not constitute reversible error. [See, also, Cincinnati N.O.T.P.R. Co. v. Rankin, 242 U.S. 319, and Hartford Fire Insurance Co. v. Payne, ___ Mo. App. ___, 243 S.W. 357.]
While there is evidence that the hog may have died from its vicious propensities, or its inherent vices, there is also evidence from which it may be inferred that its death was due to defendant's failure to properly provide water, or care for it properly. The inherent vices or *Page 133 
vicious propensities of the animal would have to be the sole cause of its death to relieve defendant of liability. If these exceptions concurred with defendant's failure to discharge its common-law duty, and caused the death, defendant would not be relieved from liability. [4 R.C.L., page 715, section 188.]
The instructions fairly submitted the case to the jury, and, finding no reversible error, the Commissioner recommends that the judgment be affirmed.